The opinion of the Court, filed was delivered by
Knox, J.
— To convert land into money, the direction to sell must be absolute and unconditional. In this case, the sale by the *402terms of the will depended upon the choice of the widow and children of the testator. In the absence, therefore, of a positive direction to sell, the estate retained its original character as land, and so passed under the will, and by descent to Mrs. Zimmermap, who was entitled to recover the money received for her portion from the representatives of Stoner.
The charge of Judge Pearson contained a full, clear, and correct exposition of the law of the case, and the judgment is affirmed for the reasons therein given.
Judgment affirmed.